FILED
                                                                                  May 12, 2022
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re J.C., K.C., M.C.-1, and M.C.-2

No. 21-1036 (Randolph County 20-JA-105, 20-JA-106, 20-JA-107, and 20-JA-108)



                               MEMORANDUM DECISION


        Petitioner Mother C.C., by counsel Melissa T. Roman, appeals the Circuit Court of
Randolph County’s December 3, 2021, order terminating her parental rights to J.C., K.C., M.C.-
1, and M.C.-2. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Patrick Morrisey and Andrew T. Waight, filed a response in support of the circuit court’s
order. The guardian ad litem (“guardian”), Heather M. Weese, filed a response on behalf of the
children also in support of the circuit court’s order. On appeal, petitioner argues that the circuit
court erred in terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Relevant to the instant case, petitioner and the children were the subject of a family court
proceeding, during which Child Protective Services (“CPS”) became involved. For reasons not
apparent from the petition, petitioner’s two children M.C.-1 and M.C.-2 were placed or left with
their paternal grandparents, and the grandparents became unable to properly care for the children




       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, because two of the children share the same initials,
we will refer to them as M.C.-1 and M.C.-2, respectively, throughout this memorandum decision.


                                                  1
due to the grandparents’ age and medical conditions. 2 In September of 2019, the DHHR received
a referral that M.C.-1 and M.C.-2 were frequently observed to be unkempt and dirty and that a
mass or knot had been allowed to form in M.C.-2’s hair to such a degree as to cause the child pain.

        CPS workers investigated the referral and observed the mass in the child’s hair, which
appeared to have been glue or slime that solidified into a hard knot. A CPS worker spoke to the
children’s guardian, who had been appointed at some point during the family court proceedings,
and the guardian informed the worker that petitioner had been granted supervised visits with M.C.-
1 and M.C.-2 but that she had not consistently visited with the children, despite having been
ordered by the family court to do so. 3

        The DHHR alleged that, at a family court hearing held in February of 2020, the family
court ordered petitioner to become more consistent with visiting M.C.-1 and M.C.-2 and that visits
were to be supervised by the father or the paternal grandmother. Around August of 2020, the
guardian learned that petitioner had been exercising unsupervised visits with M.C.-1 and M.C.-2
against the family court’s order. Petitioner reported to the guardian that then-twelve-year-old
M.C.-1 had been in her home “off and on for weeks” and that the child had been exhibiting
concerning behavior, such as stealing the paternal grandmother’s debit card and inserting objects
into her vagina, causing injury.

        A CPS worker visited petitioner’s home unannounced and observed the home to be in
deplorable condition, with trash strewn throughout the home and a roach infestation. Further,
petitioner owned eleven cats and one dog, and the smell of animal urine was overwhelming.
Petitioner admitted to the CPS worker that her two younger children, J.C. and K.C., were living in
the home and that, although not currently present, they would return with their father later that
evening. Based on the conditions of the home, the worker sought ratification to remove the
children. Later, the worker discovered that, at some point, K.C. had been taken to her maternal
grandparents’ home in Ohio, which was concerning given that the maternal grandparents’ parental
rights to their three children, including petitioner, had been previously terminated.

        Lastly, the DHHR learned that petitioner had been involved in a prior abuse and neglect
proceeding as a nonabusing parent but received services throughout the course of that proceeding.
The DHHR filed the instant child abuse and neglect petition against petitioner in August of 2020,
raising the abovementioned allegations. Petitioner waived her preliminary hearing. At an
adjudicatory hearing held in October of 2020, petitioner stipulated to the allegations contained in
the petition. The circuit court accepted petitioner’s stipulation and adjudicated her as an abusing
parent. In December of 2020, the circuit court granted petitioner a post-adjudicatory improvement


       2
         Petitioner reported in her later-held psychological evaluation that when she ended her
relationship with M.C.-1 and M.C.-2’s father, he was granted custody of the children due to her
being homeless, but she was granted visitation. The father and the two children lived with the
paternal grandparents. However, there are no family court orders in the appendix record to
corroborate these claims.
       3
         It is unclear why petitioner was granted supervised, rather than unsupervised, visits with
the children.
                                                2
period, the terms of which required her to participate in parenting and adult life skills classes,
counseling, and a psychological evaluation; obtain and maintain housing and employment; and
submit to drug screens prior to supervised visits with the children.

        In February of 2021, the DHHR filed an amended petition against petitioner after the
children underwent Child Advocacy Center (“CAC”) interviews. According to the DHHR, K.C.,
then approximately age eight, reported being sexually abused by her maternal grandfather while
in Ohio. The child further reported that her parents abused marijuana, described the pipe they used
to smoke the substance, and stated that her parents kept loaded firearms within their reach in the
home. During his interview, J.C., then approximately age seven, denied any sexual abuse or drug
abuse in the home, but admitted that his father frequently yelled at the child’s uncle, who
frequented the home. Following the CAC interviews, K.C. reported to her foster family that her
father also sexually abused her, and J.C. reported to his foster family that he lied and had not told
the truth during his interview. As such, additional interviews were scheduled. The DHHR also
alleged that, after supervised visits with the parents, J.C. and K.C. exhibited concerning behavioral
issues. J.C. urinated on the bathroom floor and in a cup, both children defecated in their pants,
both children threw toilet paper with feces on the floor, and K.C. destroyed makeup and wrote on
the foster family’s couch with a marker, among other behaviors. During M.C.-2’s interview, the
child initially refused to cooperate, but eventually reported that her father touched her vagina. The
DHHR reported that M.C.-2 also exhibited concerning behaviors, such as making inappropriate
sexual statements and attempting to touch the foster mother’s breasts under her shirt.

        The circuit court held an adjudicatory hearing on the amended petition in April of 2021.
Petitioner stipulated to the allegations contained in the amended petition, and the circuit court
adjudicated her as an abusing parent.

        In November of 2021, the circuit court held a dispositional hearing. Petitioner requested an
extension to her improvement period and presented the testimony of Dr. Kevin Junkins, a
psychiatrist with Community Care of West Virginia. Dr. Junkins testified that he began seeing
petitioner in February of 2020 for medication management and psychotherapy. Dr. Junkins stated
that petitioner was “very compliant” with services and opined that she would continue making
progress in therapy. Dr. Jenkins estimated that petitioner needed an additional six months to a year
of services to address her mental health diagnosis and parenting skills deficits.

        A service provider testified that petitioner missed ten out of twenty-three scheduled
parenting classes. She further testified that, although petitioner organized the home, there were
nearly twenty cats and multiple dogs in the home, more than when the petition was filed.

        Petitioner testified and requested additional time to complete her improvement period.
Petitioner stated that she participated in supervised visitation with the children and in parenting
and adult life skills classes. Petitioner stated that the visits with the children went well and that she
was learning during her classes. Petitioner acknowledged that she did not have employment but
stated she had applied to twenty or thirty jobs during the proceedings. Petitioner admitted that her
home was still not suitable for the children and requested additional time and funds to fix and clean
the home. On cross-examination, petitioner claimed she missed some services because she was
working at the time during the proceedings and could not answer her phone. Petitioner also

                                                   3
admitted that she had been offered visitation in M.C.-1’s foster home but that she did not take that
opportunity, claiming she did not know the address. Petitioner denied having knowledge that her
father, the children’s maternal grandfather, was a threat to her children and stated that he had never
sexually abused her. Petitioner claimed that she did nothing wrong in sending K.C. to visit the
maternal grandparents and suggested that the child was never alone with the grandfather. She
further claimed that she did not believe the sexual abuse had occurred because the child never
reported the abuse to her and that petitioner “had her checked by a doctor saying that she was never
abused.” However, petitioner admitted that during her husband’s prior abuse and neglect
proceedings, CPS workers instructed her to supervise any visits between the maternal grandfather
and her children due to his history of sexual abuse. Regarding the conditions of her home,
petitioner claimed that her home was in poor condition because her son, J.C., was “off his
medication” and “destroy[ed] the house.” When asked what she would fix during an additional
improvement period given that she blamed J.C. for the mess in her home, petitioner stated she
would teach the child to clean up after himself. She further stated, “[T]hat is what I was doing
before you guys ripped him out of my house.”

         The DHHR presented the testimony of a CPS worker who testified that, as of her last visit
to petitioner’s home, the home was not in suitable condition for the children. The CPS worker
testified that the house was very cluttered, that there was dog feces on the floor, and that trash was
piled on the porch. The worker also observed what she believed to be human feces down the
outside of the toilet. The worker expressed concern over the number of animals in the home,
including three or four dogs and as many as fifteen cats. According to the worker, the home “just
reeked of urine and feces” and had a “mold odor.” The worker also testified that, during the 2012
proceedings, that petitioner, although a nonoffending respondent, was offered parenting and adult
life skills classes over the course of approximately eighteen to twenty-two months. During those
proceedings, petitioner acknowledged that her father was a registered sex offender and that she
was not supposed to leave her children unsupervised in his care, but, nevertheless, allowed K.C.
to stay in the maternal grandparents’ home, resulting in sexual abuse by the grandfather.

        M.C.-1’s foster mother testified that, due to staffing difficulties with the DHHR, she
offered to supervise visits between petitioner and M.C.-1, and at some point, offered to supervise
visits with M.C.-2 at the residential facility where the child was residing at the time. However,
petitioner never took advantage of the opportunity and never visited either of the children with the
foster mother’s assistance. The foster mother reported listening to phone conversations between
M.C.-1 and petitioner wherein M.C.-1 would ask petitioner to come visit, and petitioner would
always provide an excuse as to why she could not visit the child, such as lack of money, being out
of state, or having obtained more dogs. The foster mother further stated that, during one phone
call, petitioner yelled at M.C.-1 and hung up on her.

        At the conclusion of the hearing, the court found that petitioner had participated in two
separate parental fitness evaluations performed a year apart and that both resulted in a guarded
prognosis for improved parenting despite two years of treatment from Dr. Junkins. The court
further noted that Dr. Junkins believed that petitioner needed long-term treatment to address her
issues. The court was unconvinced that petitioner could improve her circumstances in a timely
manner and noted that petitioner missed ten out of twenty-three scheduled parenting classes. The
court found that testimony demonstrated that the poor home conditions had not been completely

                                                  4
remedied and that petitioner blamed J.C. for the condition of the home. Petitioner’s failure to
recognize her responsibility in the matter caused the court concern, as did petitioner’s willingness
to expose her children to the same individual who abused her as a child. As such, the court opined
that there was no indication that any further improvement period would assist petitioner in
remedying the issues of abuse and/or neglect. Based on the forgoing, the court denied petitioner’s
request for an additional improvement period and terminated her parental rights to the children
upon finding that there was no reasonable likelihood that she could correct the conditions of abuse
and neglect in the near future. Petitioner appeals the circuit court’s December 3, 2021, order
terminating her parental rights. 4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
when the record shows that the DHHR failed to provide petitioner with a meaningful improvement
period. Petitioner argues that pursuant to West Virginia Code § 49-4-610, she was eligible for up
to eighteen months of services through an improvement period and that her improvement period
should have been extended. According to petitioner, she was making substantial progress in her
improvement period and had taken steps to repair the home, but her financial situation made it
impossible to make any improvement quickly. The DHHR had the financial means to assist
petitioner but never offered her any assistance in that regard. Moreover, the CPS worker admitted
during her testimony that she had not been to the home in nearly six months as of the dispositional
hearing and that petitioner had not been able to visit the children for several weeks due to
administrative issues. Petitioner avers that Dr. Junkins opined that petitioner was compliant with
services and would make progress with proper therapy. Based on the foregoing, petitioner contends
that the DHHR failed to provide her with a meaningful improvement period and the circuit court
should have afforded her more time to participate in services prior to terminating her parental
rights.



       4
       The fathers’ parental rights to their respective children were terminated below. The
permanency plan for the children is adoption in their respective foster homes.
                                                  5
       We find petitioner’s arguments to be without merit. We have previously held that

                “[p]ursuant to West Virginia Code § 49-[4-610(6) (eff. 2015)], before a
       circuit court can grant an extension of a post-adjudicatory improvement period, the
       court must first find that the respondent has substantially complied with the terms
       of the improvement period; that the continuation of the improvement period would
       not substantially impair the ability of the Department of Health and Human
       Resources to permanently place the child; and that such extension is otherwise
       consistent with the best interest of the child.” Syl. Pt. 7, in part, In re Isaiah A., 228
       W. Va. 176, 718 S.E.2d 775 (2010) (per curiam).

Syl. Pt. 7, State ex rel. P.G.-1 v. Wilson, --W. Va. --, -- S.E.2d --, 2021WL 5355634 (2021).

        Here, petitioner fails to establish that she was entitled to an extension of her improvement
period. The record showed that petitioner missed ten of twenty-three scheduled parenting classes
and, by her own admission, had not remedied the conditions in the home. While petitioner argues
that the DHHR should have offered her financial assistance to fix the conditions of the home,
testimony at the dispositional hearing established that petitioner continued to maintain several
animals in the home and blamed the child J.C. for the conditions of the home—issues that would
not be remedied with financial aid. This Court has held that

       [i]n order to remedy the abuse and/or neglect problem, the problem must first be
       acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth
       of the basic allegation pertaining to the alleged abuse and neglect or the perpetrator
       of said abuse and neglect, results in making the problem untreatable and in making
       an improvement period an exercise in futility at the child’s expense.

In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted). Petitioner fails
to address what additional services would have helped her recognize that the conditions of the
home were her responsibility, not that of the child.

         In addition to failing to accept responsibility for the conditions of the home, petitioner also
failed to recognize her poor judgment in leaving K.C. in the care of a registered sex offender whose
parental rights to petitioner were terminated when she was a child. Moreover, petitioner denied
that any sexual abuse of K.C. had occurred despite the child’s disclosures in her CAC interview.
While petitioner argues that there was a lengthy period of time when visitation was not available,
the record establishes that the foster mother and the DHHR accommodated petitioner by allowing
the foster mother to supervise visits with M.C.-1 and M.C.-2, but petitioner failed to take advantage
of that opportunity. Accordingly, based on the record before us, we cannot find that the court erred
in denying petitioner an extension to her improvement period.

       We likewise find no error in the circuit court’s termination of petitioner’s parental rights.
West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental,
custodial, and guardianship rights upon finding that there is “no reasonable likelihood that the
conditions of neglect or abuse can be substantially corrected in the near future” and that
termination is necessary for the children’s welfare. West Virginia Code § 49-4-604(d) provides

                                                   6
that a circuit court may find that there is no reasonable likelihood that the conditions of abuse and
neglect can be substantially corrected when the abusing parent has “demonstrated an inadequate
capacity to solve the problems of abuse or neglect on [his or her] own or with help.”

        In the instant case, the record establishes that petitioner demonstrated an inadequate
capacity to solve the problems of abuse or neglect on her own or with help. Specifically, petitioner
failed to adequately address the conditions of her home or her poor judgment. Petitioner failed to
complete parenting or adult life skills classes or take advantage of the visitation opportunities
offered through the foster mother. “We have previously pointed out that the level of interest
demonstrated by a parent in visiting his or her children while they are out of the parent’s custody
is a significant factor in determining the parent’s potential to improve sufficiently and achieve
minimum standards to parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589,
600 n.14 (1996) (citations omitted). Moreover, the record clearly establishes that petitioner blamed
J.C. for the condition of the home, did not believe that she had subjected K.C. to any dangerous
situations or that sexual abuse had occurred, and generally failed to accept responsibility for her
actions, claiming the DHHR “ripped” the children out of her home. Although Dr. Junkins opined
that petitioner could remedy her parenting issues in six months to a year with services, the court
did not believe that petitioner would make progress with additional time. We have previously held
that “[c]ourts are not required to exhaust every speculative possibility of parental improvement.”
Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4 (citation omitted). Moreover,

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). The evidence set forth above
demonstrates that there was no reasonable likelihood that petitioner could correct the conditions
of abuse and neglect in the near future and that termination of her parental rights was necessary
for the children’s welfare. Consequently, we find no error in the circuit court’s decision to
terminate petitioner’s parental rights to the children.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 3, 2021, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: May 12, 2022




                                                 7
CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                  8